Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on September 9, 2019.  
The preliminary amendment filed September 9, 2019, has been accepted and entered.
The amendments to the specification have been accepted and entered.
Claims 8-17, 21-29, and 31 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statement filed December 12, 2019, has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8-17, 21-29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “determining at least one subset of transaction data categories from a plurality of transaction data categories.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the subset of transaction data categories is determined.  Paragraph [0110] of Applicants’ published application discloses: “The select transaction data categories may include only the transaction data categories deemed most relevant, such as the 15 most relevant transaction data categories, the 10 most relevant transaction data categories, the 8 most relevant transaction data categories, the 5 most relevant transaction data categories. Relevant transaction data categories may, in this example, mean the most influential transaction data categories for predicting users that have a higher propensity to use their portable financial device to initiate transactions more frequently.”  However, there is no recitation of how relevant transaction categories are determined.  It is noted that 
Further, claim 8 recites “generating, with a least one processor, at least one predictive model for determining user propensity for prospectively increasing a frequency of portable financial device transactions based at least partially on the ranking of the at least one subset of transaction data categories.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which a predictive model is determined.  It is noted that this is not an enablement rejection.  Applicants’ failure to disclose any meaningful structure or algorithm as to how the subset of transaction data categories is determined raises questions as to whether Applicants truly had possession of this feature at the time of filing.  
Further, claim 8 recites “generating, with at least one processor, at least one subset of users of the plurality of users based at least partially on the at least one predictive model and the at least one transaction identified for each of the plurality of users.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants actually had possession of at the time of the invention.  A review of the disclosure 
Claims 21 and 31 are rejected for similar reasons.
Claims 9-17 and 22-29 inherit the deficiencies of claims 8 and 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17, 21-29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-17, 21-29, and 31:  Claim 8 recites “determining at least one subset of transaction data categories from a plurality of transaction data categories.”  The metes and bounds of this claim limitation are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  As 
Further, claim 8 recites “generating, with a least one processor, at least one predictive model for determining user propensity for prospectively increasing a frequency of portable financial device transactions based at least partially on the ranking of the at least one subset of transaction data categories.” The metes and bounds of this claim limitation are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  As discussed above, the disclosure does not disclose any meaningful structure or algorithm as to how the predictive model is determined.
Further, claim 8 recites “analyzing, with at least one processor.”  It is unclear if this is the same processor that was previously recited or if this is a second processor.  For purposes of examination, the Examiner is interpreting the processor as being the same processor that was previously recited.  
Further, claim 8 recites “generating, with at least one processor, at least one subset of users of the plurality of users based at least partially on the at least one predictive model and the at least one transaction identified for each of the plurality of users.”  This limitation is unclear.  First, it is unclear if the processor is intended to be the same processor that was previously recited.  For purposes of examination, the Examiner is interpreting the processor as being the same processor that was previously recited.  Further, the metes and bounds of this claim limitation are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  As discussed above, the disclosure 
Further, claim 8 recites “automatically initiating, with at least one processor, a conversion action to convert at least one user in the at least one subset of users to more frequent performance of portable financial device transactions.”  This limitation is unclear.  First, it is unclear if the processor is intended to be the same processor that was previously recited.  For purposes of examination, the Examiner is interpreting the processor as being the same processor that was previously recited.  
Further, it is unclear what is meant by “convert at least one user.” It is unclear what is meant by initiating a conversion action to “convert” a user to perform more portable financial device transactions.  Is this some action taken on the user himself/herself?  How can a processor initiate an action on a user?  Or does this mean initiating an action on a user device or a user account?  For purposes of examination, the Examiner is interpreting this portion of claim 8 as reciting that the action is initiated on a user device or a user account.  
Further, it is unclear what is meant by “more frequent performance of portable financial device transactions.”  Does this mean that the user has necessarily  performed at least one portable financial device transaction previously?  For purposes of examination, the Examiner is interpreting this portion of claim 8 as reciting “a performance of a portable financial device transaction.”  
Claims 21 and 31 are rejected for similar reasons.
Claims 9-17 and 22-29 inherit the deficiencies of claims 8 and 21.
Claims 10 and 23:  Claim 10 recites “generating and/or transmitting.”  The use of the word “or” renders this claim indefinite.  For purposes of examination, the Examiner is interpreting “and/or” as “or.” 
Claim 23 is rejected for similar reasons.
Claims 14 and 27:  Claim 14 recites “user growth momentum of ticket size.”  It is unclear what is meant by this quantity, i.e., what does this represent.
Claim 27 is rejected for similar reasons.
Claims 15 and 28:  Claim 15 recites “user growth momentum of monthly spending.”  It is unclear what is meant by this quantity, i.e., what does this represent.
Claim 28 is rejected for similar reasons.
Claim 17:  Claim 17 recites “wherein the at least one subset of users comprises users having a high propensity for prospectively increasing a frequency of portable financial device transactions based at least partially on the at least one predictive model.”  This limitation is unclear.  First, the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the word propensity is rendered indefinite by use of the word “high”.  Further, it is unclear what is meant by a “propensity for prospectively increasing a frequency of portable financial device transactions.”  Since no model or algorithm for determining this has been disclosed, it is unclear how the propensity for increasing the frequency of transactions has been 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17, 21-29, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 8, 21, and 31 recite a method, a computer program product, and a system for segmenting users based on transaction activity and propensity for conducting portable financial device transactions.  With respect to claim 8, claim elements determining at least one subset of transaction data categories, ranking the at least one subset of transaction data categories, generating at least one predictive model, analyzing transaction data to identify at least one transaction for each user that corresponds to at least one transaction data category, generating at least one subset of users based on the predictive model and that the identified transaction, and automatically initiating a conversion action, as drafted, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a processor performs the method, 
The judicial exception is not integrated into a practical application.  Claim 8 recites a processor, claim 21 recites a non-transitory computer-readable medium and a processor, and claim 31 recites a database and a processor.  These elements are recited at a high level of generality i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, claim 8 recites a processor, claim 21 recites a non-transitory computer-readable medium and a processor, and claim 31 recites a database and a processor.  These elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Thus, claims 8, 21, and 31 are not patent eligible.
Claims 9-17 and 22-29 depend from claims 8 and 21.  Claims 9 and 23 are directed to enrolling a user in an incentive program and are further directed to the abstract idea.  Claims 10 and 23 are directed to generating or transmitting a communication to a user and are further directed to the abstract idea.  Claims 11 
Claim 22 is directed to various computer-readable media, which are recited at a high level of generality i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11, 16-17, 21-24, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0151388 A1 to Falkenborg et al. (hereinafter “Falkenborg”).
Claims 8, 21, and 31:  Falkenborg discloses identifying affluent users of consumer accounts so that “[p]ersonalized and/or targeted offers can be provided to the users.”  (See Falkenborg, at least para. [0352]).  Falkenborg further discloses that account holders can be offered an account upgrade or an incentive “to improve account holder loyalty and/or promote account usage.”  (See Falkenborg, at least para. [0353]).  Falkenborg further discloses the use of portable financial device transactions (See Falkenborg, at least para. [0044], financial transactions are made using credit cards, debit cards, banking cards, etc. which are embodied in plastic cards, chips, RFID devices, mobile phones, PDAs).  Falkenborg further discloses at least one database (See Falkenborg, at least para. [0209], payment processing system includes one or more databases) and at least one processor (See Falkenborg, at least para. [0207], payment processing system comprises at least one processor).  
determining at least one subset of transaction data categories from a plurality of transaction data categories (See Falkenborg, at least para. [0356], behavior related to international travel, restaurants, airlines, and specialty retail indicate level of affluence; these categories can be used to construct a predictive model for affluence level; after ranking categories with chi-square test, lodging was found to rank higher than airlines and was substituted for airlines);
ranking the at least one subset of transaction data categories into at least one order (See Falkenborg, at least para. [0356], chi-square test was used to determine these categories; chi-square analysis found that lodging category had a higher chi-square value that the airline category, i.e., chi-square scores was used to rank categories; lodging substituted for airline);
generating, with at least one processor, at least one predictive model for determining user propensity for prospectively increasing a frequency of portable financial device transactions based at least partially on the ranking of the at least one subset of transaction data categories (See Falkenborg, at least para. [0358], categories determined from the chi-square analysis are used to construct a predictive model; paras. [0359]-[0363], model variables include number of months in which there are face-to-face international transactions, highest restaurant transaction value, aggregated spending amount in specialty retail category, aggregated spending amount in the lodging ;
analyzing, with at least one processor, transaction data for portable financial device transactions initiated by each user of a plurality of users to identify at least one transaction for each user that corresponds to at least one transaction data category of the at least one subset of transaction data categories (See Falkenborg, at least para. [0364], computing device is configured to evaluate values of the variables corresponding to the categories to generate a score indicative of the affluence level of each user; paras. [0367]-[0370], every account that had a face-to-face international transaction is identified; paras. [0371-375], every account is analyzed for restaurant transactions; paras. [0376]-[0380], every account is analyzed for transaction categorized as specialty retail; paras. [0381]-[0385], every account is analyzed for lodging transactions; paras. [0386]-[0390], every account is analyzed for travel and entertainment transactions);
generating, with at least one processor, at least one subset of users of the plurality of users based at least partially on the at least one predictive model and the at least one transaction identified for each of the plurality of users (See Falkenborg, at least para. [0391], each of the values of the travel variable, dining variable, specialty retail variable, lodging variable, and travel and entertainment variable is evaluated for each account based on the transaction data; values are  and
automatically initiating, with at least one processor, a conversion action to convert at least one user in the at least one subset of users to more frequent performance of portable financial device transactions (See Falkenborg, at least para. [0352], personalized and/or targeted offers are provided to the users based on the score and transaction profiles; para. [0353], account holders can be offered an account upgrade or an incentive “to improve account holder loyalty and/or promote account usage”; para. [0393], score and total spending are used to segment the account population; targeted offers are provided to the account holders in different segments based on the characteristics of the segments; para. [0397], score indicative of affluence level is used to rank the account holders for product recommendations; top ranked accounts are recommended for platinum accounts, next top ranked accounts are recommended for gold accounts; para. [0398], offers are provided to the account holders; para. [0160], loyalty benefits may be personalized or targeted to user; para. [0159], users may be automatically enrolled .
Claims 21 and 31 are rejected for similar reasons.
Claim 9:  Falkenborg further discloses wherein the conversion action comprises enrolling each user in the at least one subset of users in at least one incentive program (See Falkenborg, at least para. [0352], personalized and/or targeted offers are provided to the users based on the score and transaction profiles; para. [0160], loyalty benefits may be personalized or targeted to user; para. [0159], users may be automatically enrolled in the loyalty program when the user profile satisfies a set of conditions). 
Claim 10:  Falkenborg further discloses wherein the conversion action comprises generating and/or transmitting a communication to each user in the at least one subset of users (See Falkenborg, at least para. [0352], personalized and/or targeted offers are provided to the users based on the score and transaction profiles).
Claim 11:  Falkenborg further discloses wherein the communication comprises at least one of the following: a web-based communication, an email communication, a text message, a telephone call, a push notification, an instant message, or any combination thereof (See Falkenborg, at least para. [0122], advertisement is communicated to the user via mobile phone, via an email; para. [0132], advertisement can also be sent to user via text message).
Claims 12 and 25:  Falkenborg further discloses wherein ranking the at least one subset of transaction data categories into the at least one order comprises assigning a weight value to each transaction data category of the at least one subset of transaction data categories (See Falkenborg, at least para. [0055], model weights each value; para. [0160], more weight is assigned to subset of the transaction data associated with the loyalty record; para. [0370], one of the international travel categories is weighted higher).
Claim 25 is rejected for similar reasons.
Claims 16 and 29:  Falkenborg further discloses wherein the portable financial device transactions comprise a plurality of transactions initiated with a primary account number (See Falkenborg, at least para. [0044], financial transactions are made using credit cards, debit cards, banking cards, etc. which are embodied in plastic cards, chips, RFID devices, mobile phones, PDAs; financial transaction cards are represented by account identifiers). 
Claim 29 is rejected for similar reasons.
Claim 17:  Falkenborg further discloses wherein the at least one subset of users comprises users having a high propensity for prospectively increasing a frequency of portable financial device transactions based at least partially on the at least one predictive model (See Falkenborg, at least para. [0391], each of the values of the travel variable, dining variable, specialty retail variable, lodging variable, and travel and entertainment variable is evaluated for each account based on the transaction data; values are squared, summed, and scaled by a constant to generate a score indicative of the affluence level of the user; para. [0393], score and total spending are used to segment the account population; para. [0397], score indicative of affluence level is used to rank the account .
Claim 22:  Falkenborg further discloses a first computer-readable medium and a second computer-readable medium, wherein the first computer-readable medium is maintained and or hosted by a transaction service provider and the second computer-readable medium is located remote from the transaction service provider (See Falkenborg, at least FIGs. 4-6 and associated text; Figure 4 indicates a transaction terminal and various other elements of the system including an account identification device; Figure 5 indicate that the transaction terminal comprises a processor and a memory; Figure 6 indicates that the account identification device comprises a processor and a memory).
Claim 23:  Falkenborg further discloses wherein the conversion action comprises enrolling each user in the at least one subset of users in at least one incentive program or generating and/or transmitting a communication to each user in the at least one subset of users (See Falkenborg, at least para. [0352], personalized and/or targeted offers are provided to the users based on the score and transaction profiles; para. [0160], loyalty benefits may be personalized or targeted to user; para. [0159], users may be automatically enrolled in the loyalty program when the user profile satisfies a set of conditions). 
Claim 24:  Falkenborg further discloses wherein the communication comprises at least one of the following: a web-based communication, an email communication, a text message, a telephone call, a push notification, an instant message, or any combination thereof (See Falkenborg, at least para. [0122], advertisement is communicated to the user via mobile phone, via an email; para. [0132], advertisement can also be sent to user via text message).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg as applied to claims1 and 8 above, and further in view of US 2015/0348072 A1 to Goodyear et al. (hereinafter “Goodyear”).
Claims 13 and 26:  Falkenborg discloses all the limitations of claims 1 and 8 discussed above.
Falkenborg further discloses wherein the at least one subset of transaction data categories comprises a first subset of transaction data categories and a second subset of transaction data categories (See Falkenborg, at least para. [0356], categories include international travel, restaurants, specialty retail, lodging, and travel and entertainment; i.e., each category is a subset of all the transaction data categories).
Falkenborg does not expressly disclose wherein the at least one predictive model comprises a first predictive model for users with less than a predefined number of transactions and is generated based at least partially on the first subset of transaction data categories and a second predictive model for users with at least a predefined number of transactions generated based at least partially on the second subset of transaction data.
However, Goodyear discloses “a method for selecting an audience of payment card holders for receiving a targeted communication.”  (See Goodyear, at least para. [0046]).  Goodyear further discloses wherein the at least one subset of transaction data categories comprises a first subset of transaction data categories and a second subset of transaction data categories by disclosing, respectively, retrieving a second set of information from checking account customers and a first set of information from payment card holders.  (See Goodyear, at least para. [0046]).  Goodyear further discloses wherein the at least one predictive model comprises a first predictive model for users with less than a predefined number of transactions and is generated based at least partially on the first subset of transaction data categories (See Goodyear, at least para. [0051], analyzing the first set of information using an algorithm to identify payment card holders meeting a set of criteria; para. [0050], payment card holders are identified who do not meet the selection criteria for receiving a payment card upgrade; in this instance, the selection criteria includes having an average monthly number of ATM withdrawals between 0 and 0.25 (i.e., less than 0.25 withdrawal per month), no POS activity, average monthly checking debits of and a second predictive model for users with at least a predefined number of transactions generated based at least partially on the second subset of transaction data (See Goodyear, at least para. [0051], analyzing the second set of information using an algorithm to identify checking account customer meeting a set of criteria; para. [0049], checking account holders are identified who meet the selection criteria for receiving a payment card upgrade; in this instance, the selection criteria includes “an average monthly number of POS payment card transactions greater than about 20, an average monthly number of ATM withdrawals greater than about 0.25, and average total monthly checking account debits greater than about $1000”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial account system and method of Falkenborg the ability wherein the at least one predictive model comprises a first predictive model for users with less than a predefined number of transactions and is generated based at least partially on the first subset of transaction data categories and a second predictive model for users with at least a predefined number of transactions generated based at least partially on the second subset of transaction data categories as disclosed by Goodyear since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a more effective form of 
Claim 26 is rejected for similar reasons.
Claims 14 and 27:  The combination of Falkenborg and Goodyear discloses all the limitations of claims 13 and 26 discussed above.  
Falkenborg does not expressly disclose wherein the first subset of transaction data categories comprises at least two of: amount of user cash withdrawals, average user international ticket size, user growth momentum of ticket size, days since last user transaction, user withdrawal consistency, and user card type.
However, Goodyear discloses wherein the first subset of transaction data categories comprises at least two of: amount of user cash withdrawals, average user international ticket size, user growth momentum of ticket size, days since last user transaction, user withdrawal consistency, and user card type (See Goodyear, at least para. [0050], a less than premier checking account, checking account without a debit card, no POS activity, average monthly number of ATM withdrawals less than 0.25, average checking account debits less than $1000).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial account system and method of Falkenborg the ability wherein the first subset of transaction data categories comprises at least two of: amount of user cash withdrawals, average user international ticket size, user growth momentum of ticket size, days since last user transaction, user withdrawal consistency, and user card type as disclosed by Goodyear since the claimed invention is merely a combination of old 
Claim 27 is rejected for similar reasons.
Claims 15 and 28:  The combination of Falkenborg and Goodyear discloses all the limitations of claims 13 and 26 discussed above.  
Falkenborg does not expressly disclose wherein the second subset of transaction data categories comprises at least two of: number of user transactions, number of domestic user transactions, user growth momentum of monthly spending, days since last user transaction, number of market categories in which user is active, number of user supermarket transactions, amount of user spending at restaurants, and amount of user spending at gas stations.
However, Goodyear discloses wherein the second subset of transaction data categories comprises at least two of: number of user transactions, number of domestic user transactions, user growth momentum of monthly spending, days since last user transaction, number of market categories in which user is active, number of user supermarket transactions, amount of user spending at restaurants, and amount of user spending at gas stations (See Goodyear, at least para. [0049], average monthly number of ATM withdrawals greater than about 0.25; a payment card capacity behavior that comprises an average .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial account system and method of Falkenborg the ability wherein the second subset of transaction data categories comprises at least two of: number of user transactions, number of domestic user transactions, user growth momentum of monthly spending, days since last user transaction, number of market categories in which user is active, number of user supermarket transactions, amount of user spending at restaurants, and amount of user spending at gas stations as disclosed by Goodyear since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a more effective form of targeted marketing that is more personalized and relevant to the banking customer.”  (See Goodyear, at least para. [0010]).
Claim 28 is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0032525 A1 to Blackhurst et al. is directed to a system and methods for using transaction history of a user to incentivize the use of a financial institution bank card.  

“Field of Greens Launches Mobibucks Mobile Marketing & Payment Solutions,” Business Wire [New York], March 16, 2011, is directed to an eatery that uses Mobibucks that provides incentives for users to pay for products using their mobile devices using coupons and other mobile promotions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625